                                                          1   JAMES P. KEMP, ESQ.
                                                              Nevada Bar No.: 6375
                                                          2   VICTORIA L. NEAL, ESQ.
                                                          3   Nevada Bar No.: 13382
                                                              KEMP & KEMP
                                                          4   7435 W. Azure Drive, Ste 110
                                                              Las Vegas, NV 89130
                                                          5   702-258-1183 ph./702-258-6983 fax
                                                          6   jp@kemp-attorneys.com
                                                              vneal@kemp-attorneys.com
                                                          7
                                                              Attorneys for Plaintiff
                                                          8   Andi Kraja
                                                          9
                                                                                          UNITED STATES DISTRICT COURT
                                                         10
                                                                                                  DISTRICT OF NEVADA
                                                         11                                               ***
                                                         12
                                                               ANDI KRAJA
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                                                    Case No.: 2:15-cv-01983-APG-NJK
                                                         13
                                                                                         Plaintiff,
                     7435 W. Azure Drive, Suite 110
                       LAS VEGAS, NEVADA 89130




                                                         14    vs.
KEMP & KEMP
                           ATTORNEYS AT LAW




                                                                                                                    STIPULATION TO EXTEND TIME
                                                         15                                                         FOR PLAINTIFF TO OBTAIN AN
                                                              BELLAGIO, LLC, a Nevada Corporation;                  EXPERT AND SUBMIT AN EXPERT
                                                         16                                                         REPORT AND ORDER
                                                              VINCENT DEFENDANT ROTOLO, an
                                                         17   Individual,                                           (FIRST REQUEST)
                                                                                  Defendants.
                                                         18                                                         Hearing Date: January 3, 2020

                                                         19
                                                         20          On September 26, 2019, the Court ordered the parties meet and confer regarding the
                                                         21
                                                              scheduling of an evidentiary hearing, including a schedule for possible discovery. The parties met
                                                         22
                                                              and conferred and on October 8, 2019, submitted a Joint Status Report/Stipulation For Proposed
                                                         23
                                                              Schedule which was approved by the Court on October 9, 2019. ECF No. 232. The Stipulation
                                                         24

                                                         25   reads in part “Kraja shall have until November 8, 2019 to retain and disclose an expert report

                                                         26   regarding the Visual Evidence. Kraja reserves the right to seek additional time to retain and disclose
                                                         27   an expert report, should the need for such an extension arise.” Id. at 2:4-6. An expert (out of area)
                                                         28
                                                                                                                1
                                                          1   has been located and a meeting scheduled for November 11, 2019. It is unknown at this time how
                                                          2   long it will take for the expert to draft a report. The parties stipulate that Plaintiff may have up to and
                                                          3
                                                              including November 21, 2019 in which to submit an expert report, but may request additional time
                                                          4
                                                              should the need for such an extension arise.
                                                          5

                                                          6           Dated this 6th day of November, 2019.

                                                          7    KEMP & KEMP                                            PISANELLI BICE PLLC

                                                          8
                                                               By: /s/ Victoria L. Neal, Esq.                         By: /s/ Robert A. Ryan, Esq.
                                                          9
                                                               James P. Kemp, Esq., Bar No. 6375                      Todd L. Bice, Esq., Bar No. 4534
                                                         10    Victoria L. Neal, Esq., Bar No. 13382                  Robert A. Ryan, Esq., Bar No. 12084
                                                               7435 W. Azure Drive, Suite 110                         400 South 7th Street, Suite 300
                                                         11    Las Vegas, Nevada 89130                                Las Vegas, Nevada 89101
                                                         12
                                                               Attorneys for Plaintiff, Andi Kraja                    Attorneys for Defendant, Bellagio LLC
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13
                     7435 W. Azure Drive, Suite 110
                       LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP




                                                                                                                       IT IS SO ORDERED:
                           ATTORNEYS AT LAW




                                                         15

                                                         16

                                                         17                                                            ________________________________
                                                                                                                       DISTRICT
                                                                                                                       UNITED    COURT
                                                                                                                               STATES     JUDGE JUDGE
                                                                                                                                       DISTRICT
                                                         18
                                                                                                                       Dated: November 6, 2019.
                                                         19
                                                                                                                       DATED: ___________________
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28
                                                                                                                  2
